NOTE: This order is nonprecedentia|.
United States Court of Appea|s for the Federal Circuit
2009-325O
TlNA M. KELLEY (now known as Tina M. Dequin),
Petitioner,
v.
MER|T SYSTEMS PROTECT|ON BOARD,
Respondent.
Petition for review of the Merit Systems Protection Board
in CH0752090405-l-1.
ON MOTlON
0 R D E R
Upon consideration of the Department of Veterans Affaiis' motion to reform the
official caption to designate the Merit Systems Protection Board as the respondent
|T lS 0RDERED THAT: -
(1) The motion is granted The revised official caption is reflected above.
(2) The Merit Systems Protection Board should calculate its brief due date
from the date of filing of this order.
FOR THE COURT
   lsi Jan_HQrb3ly______gj__j_g_ nw
Date _ Jan Horbaly
C|erk
cc: Tina M. Dequin
Kenneth D. Woodrow, Esq. ` fit EB
Michael Carney, Esq. (copy of petitioner's informal brief enc|osed) u'Sfl?lgtr§Y'E\i_Pc§1'i§Ac'us\TF°R
38 FEB 26 2010
lAN HORBALY
CI.ERK